Bill by taxpayers to restrain the commissioners' court of St. Clair county from issuing and selling St. Clair county interest-bearing warrants to provide a fund for disposition by the state highway commission in the construction or improvement of a highway in St. Clair county; this in asserted virtue of the act approved September 28, 1920 (Acts Sp. Sess. 1920, p. 10).
According to the authority of Court of County Commissioners of De Kalb County v. McCartney (Ala. Sup.) 92 So. 439,1 it must be held that the act cited does not confer the power undertaken to be exercised by the St. Clair commissioners' court. The court below ruled to the contrary, and its decree is laid in error. The decree is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
1 Ante, p. 230. *Page 318